Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,004,518. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of Pat. ‘518 discloses an apparatus, comprising: a sensing circuit configured to connect to a NAND string, the NAND string includes a drain-side select gate transistor connected to a bit line and a source- side select gate transistor connected to a source line; and one or more control circuits configured to be in communication with the bit line and the source line, the one or more control circuits are configured to determine a source line voltage to be applied to the source line during a sensing operation and determine a threshold voltage level for the source-side select gate transistor based on the source line voltage, the one or more control circuits are 
Regarding claim 2, claim 1 of Pat. ‘518 discloses wherein: the sensing operation comprises a read operation.
Regarding claim 3, claim 2 of Pat. ‘518 discloses wherein: the source line comprise a p-type doped source line.
Regarding claim 4, claim 3 of Pat.’518 discloses wherein: the threshold voltage of the source-side select gate transistor is set to a negative threshold voltage.
Regarding claim 5, claim 4 of Pat.’518 discloses wherein: the threshold voltage of the source-side select gate transistor comprises a negative threshold voltage with an absolute value of the negative threshold voltage that is greater than the source line voltage.
Regarding claim 6, claim 5 of Pat. ‘518 discloses wherein: the sensing circuit is arranged on a first die; and the NAND string is arranged on a second die.
Regarding claim 7, claim 5 of Pat. ‘518 discloses wherein: the one or more control circuits are configured to set a threshold voltage of a source-side dummy transistor of the NAND string based on the source line voltage, the source-side dummy transistor is arranged between the source-side select gate transistor and a memory cell transistor of the NAND string.
Regarding claim 8, claim 6 of Pat. ‘518 discloses wherein: the threshold voltage of the source-side dummy transistor comprises a negative threshold voltage that is less than the threshold voltage of the source- side select gate transistor.
Regarding claim 9, claim 7 of Pat. ‘518 discloses wherein: the NAND string comprises a vertical NAND string.
Regarding claim 10, claim 10 of Pat. ‘518 discloses wherein: the one or more control circuits are configured to determine the threshold voltage level for the source-side select gate transistor based on the source line voltage and the bit line voltage.
Regarding claim 11, claim 11 of Pat. ‘518 discloses a method, comprising: determining a source line voltage to be applied to a source line connected to a NAND string during a sensing operation, the NAND string includes a drain- side select gate transistor connected to a bit line and a source-side select gate transistor connected to the source line; determining a bit line voltage to be applied to the bit line connected to the NAND string during the sensing operation, the bit line voltage is less than the source line voltage; determining a threshold voltage level for the source-side select gate transistor of the NAND string based on the source line voltage to be applied to the source line during the sensing operation and the bit line voltage to be applied to the bit line during the sensing operation; setting a threshold voltage of the source-side select gate transistor to the threshold voltage level prior to performing the sensing operation; and performing the sensing operation to determine a data state of a selected memory cell transistor within the NAND string while the source line is set to the source line voltage and the bit line is set to the bit line voltage subsequent to setting the threshold voltage of the source-side select gate transistor to the threshold voltage level.
Regarding claim 12, claim 11 of Pat. ‘518 discloses wherein: the sensing operation comprises a read operation.
Regarding claim 13, claim 12 of Pat. ‘518 discloses wherein: the source line comprise a p-type doped source line.
Regarding claim 14, claim 13 of Pat.’518 discloses wherein: the threshold voltage of the source-side select gate transistor comprises a negative threshold voltage.
Regarding claim 15, claim 14 of Pat. ‘518 discloses wherein: the threshold voltage of the source-side select gate transistor comprises a negative threshold voltage with an absolute value of the negative threshold voltage that is greater than the source line voltage.
Regarding claim 16, claim 15 of Pat. ‘518 discloses setting a threshold voltage of a source-side dummy transistor of the NAND string prior to performing the sensing operation, the source-side dummy transistor is arranged between the source-side select gate transistor and the selected memory cell transistor of the NAND string.
Regarding claim 17, claim 6 of Pat. ‘518 discloses wherein: the threshold voltage of the source-side dummy transistor comprises a negative threshold voltage that is less than the threshold voltage of the source- side select gate transistor.
Regarding claim 18, claim 17 of Pat. ‘518 discloses wherein: the NAND string comprises one of a plurality of floating-gate transistors or a plurality of charge trap transistors.
Regarding claim 19, claim 19 of Pat. 518 discloses an apparatus, comprising: one or more control circuits configured to be in communication with a NAND string, the NAND string includes a drain-side select gate transistor Attorney Docket No.: SAND-02392US1WDA-4402-a-US-57- connected to an n-type doped bit line and a source-side select gate transistor connected to a p-type doped source line, the one or more control circuits are configured to determine a source line voltage to be applied to the p-type doped source line during a sensing operation and determine a bit line voltage to be applied to the n-type doped bit line during the sensing operation, the one or more control circuits are configured to determine a threshold voltage level for the source-side select gate transistor based on a voltage difference between the source line voltage and the bit line voltage, the one or more control circuits are configured to set a threshold voltage of the source-side select gate transistor to the threshold voltage level prior to the sensing operation and set the bit line to a bit line voltage less than the source line voltage during the sensing operation.
Regarding claim 20, claim 20 of Pat. ‘518 discloses wherein: the sensing operation comprises a read operation; and the threshold voltage level for the source-side select gate transistor comprises a negative threshold voltage with an absolute value of the negative threshold voltage that is greater than the source line voltage applied to the source line during the read operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825